Appeal from a judgment of the Supreme Court, entered in the Franklin county clerk’s office on February 24, 1940, upon a verdict of a jury of no cause of action and from an order denying plaintiff-appellant’s motion to set aside the verdict of the jury and for a new trial. On August 25,1939, plaintiff was operating his Oldsmobile in an easterly direction on the highway from Malone to Mooers, N. Y., at sometime after eleven p. m. When near the easterly end of a bridge, located just west of the village of Chateaugay, plaintiff’s car came into collision with a Model A Ford owned by the defendant Edward Campbell and *1118operated by James R. Campbell, Jr. Riding with plaintiff were two young ladies, Ruth Parks and Marjorie Parks, each of whom brought an action against these same defendants-respondents. All three actions were tried together and resulted in verdicts of no cause of action. The trial court set aside the verdicts as against the weight of the evidence and ordered new trials in the two Parks actions, but denied the motion to set aside the verdict in the present action. The issue was the position of the cars on the highway at the time of the collision. The great weight of the evidence points to the fact that the collision happened well on the southerly or east-bound side of the highway; that is, on the side of the plaintiff-appellant Dandrow. Judgment and order reversed on the facts, and motion to set aside the verdict as against the weight of the evidence and for a new trial granted, with costs to the appellant to abide the event. Hill, P. J., Bliss, Heffernan, Sohenck and Foster, JJ., concur.